Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-10 in the reply filed on 06/01/2021 is acknowledged.
Claim 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Koichi et al. (JPH05295352 with reference to machine translation via EspaceNet, hereinafter referred to as Koichi).
Regarding claim 1, a ceramic material that is a composite sintered body including an insulating ceramic and silicon carbide (see Koichi at [0029] from machine translation via EspaceNet, disclosing an example of a composite ceramic comprising 95% alpha-Al2O3 and 5% beta-silicon carbides), wherein crystal grains of the silicon carbide are dispersed in at least one selected from the group consisting of a crystal grain boundary and a crystal grain of a main phase formed by sintering crystal grains of the insulating ceramic (see Koichi at [0015] from machine translation via EspaceNet, teaching that in order to prevent grain boundary destruction, particles having higher fire resistance or thermal expansion than Al2O3 are dispersed in the Al2O3 particles and a local residual stress or void effect is generated in the Al2O3 particles in the cooling process after firing of the Al2O3) and (see Koichi at [0016], teaching SiC as a particle for dispersing in Al2O3 grain boundaries) and (see Koichi at [0018], teaching that the dispersed particles eliminate the residual stress at the grain boundaries of Al2O3, and the fracture from the grain boundary can be suppressed), a content of crystal grains having a beta-SiC type crystal structure is more than 60% by volume with respect to a total 2O3 and 5% beta-silicon carbides with a density that is 99.0% the theoretical value) and a ratio of an apparent density of the composite sintered body with respect to a hypothetical true density when the composite sintered body is assumed not to include the pores is 97% or more.
While Koichi does not explicitly disclose the composite sintered body includes pores which are present in a crystal grain boundary, this is an inherent property as evidenced by the fact that the sintered body disclosed by Koichi has less than 100% of the theoretical density. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 2, Koichi discloses the ceramic material includes a portion in which the crystal grains having the Beta-SiC type crystal structure are sintered with each other (see Koichi at [0027] from machine translation via EspaceNet, disclosing the composite ceramic comprises Beta-SiC) and (see Koichi at [0024] from machine translation via EspaceNet, disclosing the composite is sintered).
Regarding claim 3, Koichi discloses a grain diameter obtained from an X-ray diffraction result of the crystal grain of the silicon carbide is 50 nm or more (see Koichi at [0020] from machine translation via EspaceNet, disclosing the 2O3 after firing is 0.5 to 100 μm (however, the average particle size is preferably on the order of several tens of μm or less), and the particle size of the dispersed particles is about corresponding to the particle size of Al2O3).
Regarding claim 4, Koichi discloses the insulating ceramic is aluminum oxide (see Koichi at [0019] from machine translation via EspaceNet, disclosing the ceramic composite material is Al2O3 based).
Regarding claim 5, Koichi discloses a ceramic material which is a composite sintered body of aluminum oxide and silicon carbide (see Koichi at [0029] from machine translation via EspaceNet, disclosing an example of a composite ceramic comprising 95% alpha-Al2O3 and 5% beta-silicon carbides), wherein crystal grains of the silicon carbide are dispersed in a crystal grain boundary and a crystal grain of a main phase formed by sintering crystal grains of the aluminum oxide (see Koichi at [0015] from machine translation via EspaceNet, teaching that in order to prevent grain boundary destruction, particles having higher fire resistance or thermal expansion than Al2O3 are dispersed in the Al2O3 particles) and (see Koichi at [0020] from machine translation via EspaceNet, disclosing the aluminum oxide is fired, which examiner notes is synonymous with sintered).
While Koichi does not explicitly disclose an X-ray diffraction pattern obtained by irradiating a surface of the composite sintered body with CuK a rays, a ratio (I1/I3) of a peak (I1) which is observed around 20=33.7 degrees and a peak 
Regarding claim 6, while Koichi does not explicitly disclose a ceramic material satisfying the following (i) and (ii): (i) when a test piece of the ceramic material having a thickness of 0.3 mm is sandwiched between electrodes having the same diameter of 20 mm and measured at a voltage increase rate of 1000 V/sec according to a short time test prescribed in JIS C2110-2, a voltage value is 10 kV/mm or more when a current value flowing through the test piece exceeds 1 pA; and (ii) when the current value flowing through the test piece is measured every 0.1 second under the same condition as the above (i), with respect to a time point when the current value increases over 10 pA per 0.1 second, a current value corresponding to a voltage value 0.1 second before the time point is 5 pA or more, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 7, Koichi discloses the ceramic material is a sintered body (see Koichi at [0024] from machine translation via EspaceNet, disclosing the composite is sintered).
Regarding claim 8, Koichi discloses the ceramic material is a composite sintered body including an insulating ceramic and silicon carbide (see Koichi at [0029] from machine translation via EspaceNet, disclosing an example of a composite ceramic comprising 95% alpha-Al2O3 and 5% beta-silicon carbides) and (see Koichi at [0024] from machine translation via EspaceNet, disclosing the composite is sintered).
Regarding claim 9, Koichi discloses the insulating ceramic is aluminum oxide (see Koichi at [0019] from machine translation via EspaceNet, disclosing the ceramic composite material is Al2O3 based).
Regarding claim 10, Koichi discloses a content of a metal impurity other than aluminum and silicon is 1000 ppm or less (see Koichi at [0029] from machine translation via EspaceNet, disclosing an example of a composite ceramic comprising 95% alpha-Al2O3 and 5% beta-silicon carbides, which examiner notes provides a purity of 100%).
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Iida et al. (US20120321853, hereinafter referred to as Iida). 
Iida is directed to a silicon carbide sintered body (see Iida at the Abstract) with a relative density of 95% or more (see Iida at the Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731